PER CURIAM.
These appeals are from the same partial final judgment. Appellant contends that the trial court has misinterpreted a “modification of an insurance policy” as an attempted cancellation of the policy. The “modification” was an attempted removal of coverage from a part of a fleet of taxicabs. The trial court correctly held that this was an attempted cancellation within the meaning of the city ordinance and the Florida Public Service Commission regulation. Cf. Midstate Hauling Co. v. Reliable Insurance Co., 437 F.2d 616 (5th Cir. 1971).
Affirmed.